Dissenting Opinion.
Watkins, J.
On reconsidering the question of service, I have deliberately arrived at the conclusion that our original opinion is thoroughly correct.
The question raised is counsel’s suggestion, and it is solely predicated upon the sheriff’s return exhibiting domicile service, and nothing more; therefore the question is one of its technical sufficiency as such.
In my view, had the defendant made a formal request for a postponement of the trial, on the ground that the requisite copies had not been delivered to him, proof could have been contradictorily administered on that issue, and a judgment on the facts found could have been pronounced.
I regard the statement of the present opinion as proof of this.
Consequently I dissent.
Rehearing refused.